DETAILED ACTION
Status of Claims 
Claims 1-25 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Abstract 							-Receipt Date 02/25/2021
Application Data Sheet 						-Receipt Date 02/25/2021
Claims 								-Receipt Date 02/25/2021
Drawings-only black and white line drawings			-Receipt Date 02/25/2021
Information Disclosure Statement (IDS) 				-Receipt Date 02/25/2021
Specification							-Receipt Date 02/25/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because of the following informalities:
“4” in line 8 should be deleted
“[Figure 1]” in the last line should be deleted
Correction is required.  See MPEP § 608.01(b).

	Drawings
The drawings are objected to under 1.84(a)(1) for not having solid black lines, the lines instead appear to be pixelated due to ‘+’ marks in the lines.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 12, 14, and 19 are objected to because of the following informalities:  
Claim 12- both instances of “signalling” should be corrected to “signaling”
Claim 14- “and” should be inserted at the end of line 4
Claim 19- “and” should be inserted at the end of line 5
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the security domain".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this limitation will be interpreted as “the secure domain”.
Claim 18 recites the limitation " the matching security attribute entry ".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “the same security attribute entry”.
Claim 20 recites “a lower bound comparator to compare a target address of a memory access request”, “an upper bound comparator to compare the target address of a memory access request”, and “to supply the first address as the target address to the lower bound comparator of each set of comparators and to supply the second address as the target address to the upper bound comparator of each set of comparators.” It is unclear whether it is the same target address or different target addresses that are sent to the lower and upper comparators. For purposes of examination, this limitation will be interpreted as a second target address being sent to the upper bound comparator. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 24 is directed to a computer program without any structural recitations, which is software per se. 
Claim 25 is further directed to a “computer-readable storage medium” which encompasses transitory forms of signal transmission, which is a non-statutory embodiment. While the specification discloses that the storage medium may be a non-transitory storage medium, the specification does not limit the medium to only non-transitory storage mediums. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 9-10, 14-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Grocutt US 2015/0227462 in view of Mittal et al. US 5,889,983 (hereinafter, Mittal) or “Complex instruction set computer” (hereinafter, Wikipedia).
Regarding claim 1, Grocutt teaches:
1. An apparatus comprising: 
an instruction decoder to decode instructions ([0071]: decode stage 12 includes a decoder for decoding instructions); 
processing circuitry to perform data processing in response to the instructions decoded by the instruction decoder ([0071]: processing circuitry 4 performs data processing using the execute stage 14 in response to the decoded instructions); and 
memory attribute checking circuitry (Fig. 1 memory attribute unit 7) to check whether a memory access request issued by the processing circuitry satisfies access permissions specified in a plurality of memory attribute entries ( [0070]: the comparison of the target address of a memory request to the address ranges defined for each of the storage regions 9 is a check of whether the memory access corresponding to the target address satisfies the access permissions specified in the storage regions), each memory attribute entry specifying access permissions for a corresponding address region of variable size within an address space ([0069]-[0070]: each storage region 9 includes attributes, i.e. access permissions, for an address range of arbitrary/variable size within an address space visible to the processing circuitry and memory attribute unit); in which: 
in response to instructions specifying address identifying parameters for identifying a first address and a second address ([0116]: the instructions 180 specify R1 and R2, i.e. address identifying parameters, for identifying a first address ADDR[0] in R1 and a second address ADDR[N] in R2), the instruction decoder is configured to control the processing circuitry ([0071]: the decoder in the decode stage decodes instruction to control the processing circuitry to execute those instructions) to set, in at least one software-accessible storage location accessible to at least one type of instruction supported by the instruction decoder, a status value indicative of whether the first address and the second address correspond to the same memory attribute entry ([0116]: since the determination at 190 is used at 200, a status value indicative of the comparison at 190 would have to be stored in a location that is accessible to the instruction performed at 200).
	While Grocutt teaches a region identifying instruction which returns a region identification ([0081]) and comparing the region identifications to determine whether a first address and second address correspond to the same memory attribute entry ([0116]), Grocutt does not explicitly teach:
in response to a range checking instruction specifying address identifying parameters for identifying a first address and a second address, the instruction decoder is configured to control the processing circuitry to set, in at least one software-accessible storage location accessible to at least one type of instruction supported by the instruction decoder, a status value indicative of whether the first address and the second address correspond to the same memory attribute entry.
	However, Mittal teaches:
in response to a checking instruction specifying identifying parameters for identifying a first source and a second source, to set a status value indicative of whether comparison of the first source and the second source (col 5 lines 52-56 and col 6 line 67-col 7 line 13: the CMPXCHG instruction is a checking instruction that specifies parameters for identifying SRC1 and SRC2 and sets a flag or value in a register to indicate the comparison).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the architecture of Grocutt to support a single instruction that compares a first and second value and places the result of the comparison into a register as taught by an analogous instruction in Mittal such that the operations 180 and 190 in Fig. 12 of Grocutt for identifying and comparing two regions to determine if two addresses correspond to the same memory attribute entry would be performed by a single instruction which has the same inputs and outputs as 180 and 190 in Fig. 12 of Grocutt. One of ordinary skill in the art would have been motivated to make this modification to obtain the benefit of complex instruction sets (Mittal col 7 lines 50-51) which would include the benefit of reducing code size by supporting more operations in a single instruction.
	Alternatively, even absent the teaching of Mittal, the examiner notes that Grocutt’s low-level operations 180 and 190 already correspond to all functionality set forth in claim 1, noting that the IF statement 190 necessarily sets at least one status value based on a comparison of various parameters, but operations 180-190 are not taught as performing the claimed functionality with a single instruction. 
However, Wikipedia teaches executing several low-level operations within a single instruction (paragraph 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the operations 180 and 190 of Grocutt to be performed within a single instruction as taught by Wikipedia. One of ordinary skill in the art would have been motivated to make this modification to enhance code density which would result in smaller program sizes and fewer memory accesses (Wikipedia “Incitements and benefits” section).

	Regarding claim 4, Grocutt in view of Mittal/Wikipedia teaches:
4. The apparatus according to claim 1, in which the address identifying parameters identify a base address register from which the first address is to be read (Grocutt [0116]: R1 is a base address register from which the first address is to be read)
	Grocutt in view of Mittal/Wikipedia, as currently mapped, does not teach:
in which the address identifying parameters identify an offset for identifying a difference between the first address and the second address. 
	However, Grocutt further teaches:
address identifying parameters identify an offset for identifying a difference between the first address and a second address ([0050]: an end address may be identified using a value representing the offset of the end address relative to the start address). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second address of the range checking instruction of Grocutt in view of Mittal/Wikipedia to be an offset from the first address as taught separately by Grocutt. One of ordinary skill in the art would have been motivated to make this modification because addressing using offsets is a known technique on the known device of a processor for generating addresses and would yield the predictable result of reducing the number of bits required to specify an address relative to explicitly encoding the address. 

	Regarding claim 6, Grocutt in view of Mittal/Wikipedia teaches: 
6. The apparatus according to claim 1, in which the address identifying parameters identify a first register from which the first address is to be read and a second register from which the second address is to be read (Grocutt [0116]: R1 identifies a first register to read the first address from and R2 identifies the second register to read the second address from).

	Regarding claim 7, Grocutt in view of Mittal/Wikipedia teaches:
7. The apparatus according to claim 1, in which said at least one software-accessible storage location comprises a destination register specified by the range checking instruction (Mittal col 5 lines 52-56: a register specified by the instruction is used to hold the status value that reflects the comparison, and would hold the status value produced by the comparison of 190 in Mittal; Alternatively, the combination with Wikipedia paragraph 1, which teaches combining the operations of 180 and 190 of Grocutt into a single instruction, would teach the single instruction specifying the register in which the status value produced by the comparison of Grocutt at 190 is stored)

	Regarding claim 9, Grocutt in view of Mittal/Wikipedia teaches:
9. The apparatus according to claim 1, in which in response to the range checking instruction, at least when the first address and the second address both correspond to the same memory attribute entry, the processing circuitry is configured to store to the at least one software-accessible storage location attribute information derived from a matching memory attribute entry corresponding to the first address and the second address (Grocutt [0116]: the storage location which holds the status value indicating whether the regions match, also holds information indicating whether the addresses are less secure by storing an indication of whether bit 22 of R3 is 0, which is information derived from a matching memory attribute entry corresponding to the first and second addresses)

	Regarding claim 10, Grocutt in view of Mittal/Wikipedia teaches:
10. The apparatus according to claim 9, in which the processing circuitry has a plurality of operating states (Grocutt [0082]: the processor operates in a plurality of domains/operating states); and 
in response to at least one variant of the range checking instruction, the processing circuitry is configured to derive the attribute information based on access permissions that would be imposed on memory accesses to the corresponding address region for the matching memory attribute entry when in a different operating state to the current operating state of the processing circuitry (Grocutt [0082]: in response to a variant of the range checking instruction which uses alt flag A, the processing circuitry looks up/derives attribute information from the opposite domain, i.e. based on access permissions that would be imposed on memory accesses when in the opposite domain, for the matching entry in the combination).
	
	Regarding claim 14, Grocutt in view of Mittal/Wikipedia teaches:
14. The apparatus according to claim 1, in which the plurality of memory attribute entries comprises a plurality of memory protection entries (Grocutt [0063] and [0070]: the memory attribute unit may be a memory protection unit where the entries are a plurality of memory protection entries) each specifying access permissions indicative of at least one of: 
whether the corresponding address region is read only or is both readable/writable (Grocutt [0063] and [0070]: the entries each specify whether the processor can read and/or write to the corresponding location, i.e. whether the corresponding region is read only or read and write); 
which of a plurality of privilege levels of the processing circuitry are allowed to access the corresponding address region.

	Regarding claim 15, Grocutt in view of Mittal/Wikipedia teaches:
15. The apparatus according to claim 14, in which the memory access request comprises a request to access a memory system (Grocutt [0070]-[0071]: a memory access  to a location in memory may be performed, i.e. a memory access request to a memory system); and 
the plurality of memory protection entries comprises a memory protection table, wherein the memory protection table is stored in the memory system (Grocutt [0070]-[0071]: the storage regions 9 are collectively a memory protection table and the storage regions are in the memory protection unit, see Fig. 2, which are in the memory/data store 6, see [0071]).

	Regarding claim 16, Grocutt in view of Mittal/Wikipedia teaches:
16. The apparatus according to claim 15, comprising memory protection cache storage circuitry to cache at least one memory protection entry of the memory protection table obtained from the memory system (Grocutt [0071]: data store 6 includes a cache and comprises the memory protection unit, indicating that the storage regions of the memory protection unit are cached from main memory of the data store 6).

	Regarding claim 17, Grocutt in view of Mittal/Wikipedia teaches:
17. The apparatus according to claim 1, in which the processing circuitry has a plurality of domains of operation including a secure domain and a less secure domain (Grocutt [0057]: the processing circuitry has a secure and less secure domain); and 
the plurality of memory attribute entries comprises a plurality of security attribute entries, each specifying access permissions indicative of which of the plurality of domains is associated with the corresponding address region (Grocutt [0063] and [0070]: the memory attribute unit may be a memory protection unit whether the storage regions 9 are security attribute entries which each specific data/access permissions identifying which security domains is associated with an address).

	Regarding claim 18, Grocutt in view of Mittal/Wikipedia teaches:
18. The apparatus according to claim 17, in which in response to at least one variant of the range checking instruction, at least when the first address and the second address both correspond to the same security attribute entry, the processing circuitry is configured to store to the at least one software-accessible storage location attribute information derived from the security domain specified as associated with the corresponding address region by the matching security attribute entry corresponding to the first address and the second address (Grocutt [0082]: in response to a variant of the range checking instruction which uses alt flag A, the processing circuitry looks up/derives attribute information from the opposite domain for the matching entry in the combination, and stores the attribute information in the destination register, see also Fig. 7 showing information that is stored in the destination register).

	Regarding claim 19, Grocutt in view of Mittal/Wikipedia teaches:
19. The apparatus according to claim 17, in which: 
the plurality of memory attribute entries also comprise a plurality of memory protection entries (Grocutt [0063] and [0070]: the memory attribute unit may be a memory protection unit where the entries are a plurality of memory protection entries) each specifying access permissions indicative of at least one of: 
whether the corresponding address region is read only or is both readable/writable (Grocutt [0063] and [0070]: the entries each specify whether the processor can read and/or write to the corresponding location, i.e. whether the corresponding region is read only or read and write); 
which privilege levels of the processing circuitry are allowed to access the corresponding address region; and
in response to at least one variant of the range checking instruction, at least when the first address and the second address both correspond to the same memory attribute entry, the processing circuitry is configured to store to the at least one software-accessible storage location at least one combined permission indication specifying, in a single indicator, whether access permissions in a matching memory protection entry corresponding to the first address and the second address and access permissions specified in a matching security attribute entry corresponding to the first address and the second address both specify that a given type of memory access is permitted (Grocutt [0056] and [0082]: in response to a variant which uses alt flag A, a combined indication is stored in a software-accessible destination register, see Fig. 7, using a single bit to indicate whether access permissions corresponding to two different types of memory attribute units, i.e. access permissions in a memory protection entry and in a security attribute entry, both specify a given type of memory access is permitted, where in the combination the entry that is checked in both units is the matching entry corresponding to the first and second address).

	Regarding claim 20, Grocutt in view of Mittal/Wikipedia teaches: 
20. The apparatus according to claim 1, in which the memory attribute checking circuitry comprises at least one set of comparators (Grocutt Fig. 9 comparators 110), 
	Grocutt in view of Mittal/Wikipedia, as currently mapped, does not teach:
each set of comparators comprising: 
a lower bound comparator to compare a target address of a memory access request against a lower bound address of a given memory attribute entry; and 
an upper bound comparator to compare the target address of a memory access request against an upper bound address of the given memory attribute entry; and 
in response to the range checking instruction, the instruction decoder is configured to control the processing circuitry to supply the first address as the target address to the lower bound comparator of each set of comparators and to supply the second address as the target address to the upper bound comparator of each set of comparators.
	However, Grocutt further teaches:
to compare a target address of a memory access request against a lower bound address of a given memory attribute entry ([0081] and [0116]: a start address, i.e. lower address, of an access request of function bob is compared against the memory attribute entries to find a given matching memory attribute entry);
to compare the target address of a memory access request against an upper bound address of the given memory attribute entry ([0081] and [0116]: an end address, i.e. upper address, of an access request of function bob is compared against the memory attribute entries to find a given matching memory attribute entry);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the comparators of Grocutt in view of Mittal/Wikipedia to include a lower bound comparator and an upper bound comparator for comparing a start address and an end address as taught separately by Grocutt such that in response to the range checking instruction of the combination, the start address will be supplied to the lower bound comparator and the end address supplied to the upper bound comparator to find if both addresses correspond to the same attribute entry. One of ordinary skill in the art would have been motivated to make this modification because uses of multiple comparators to perform multiple comparisons for a given entry is a known technique on the known device of a processor for performing multiple comparisons for an entry and would yield the predictable result of speeding up comparisons compared to an implementation which performs a single comparison at a time. 

	Regarding claim 23, Grocutt teaches: 
23. A data processing method comprising: 
decoding, using an instruction decoder, instructions ([0071]: decode stage 12 includes a decoder for decoding instructions) specifying address identifying parameters for identifying a first address and a second address ([0116]: the instructions 180 specify R1 and R2, i.e. address identifying parameters, for identifying a first address ADDR[0] in R1 and a second address ADDR[N] in R2); and 
in response to decoding instructions, controlling processing circuitry ([0071]: processing circuitry 4) to set, in at least one software-accessible storage location accessible to at least one type of instruction supported by the instruction decoder, a status value indicative of whether the first address and the second address correspond to the same memory attribute entry ([0116]: since the determination at 190 is used at 200, a status value indicative of the comparison at 190 would have to be stored in a location that is accessible to the instruction performed at 200) of a plurality of memory attribute entries ([0070] plurality of storage regions 9, see also Fig. 2), each memory attribute entry specifying access permissions for a corresponding address region of variable size within an address space ([0069]-[0070]: each storage region 9 includes attributes, i.e. access permissions, for an address range of arbitrary/variable size within an address space visible to the processing circuitry and memory attribute unit).
	While Grocutt teaches a region identifying instruction which returns a region identification ([0081]) and comparing the region identifications to determine whether a first address and second address correspond to the same memory attribute entry ([0116]), Grocutt does not explicitly teach:
decoding a range checking instruction; and 
in response to decoding the range checking instruction, controlling processing circuitry to set, in at least one software-accessible storage location accessible to at least one type of instruction supported by the instruction decoder, a status value indicative of whether the first address and the second address correspond to the same memory attribute entry.
However, Mittal teaches:
in response to a checking instruction specifying identifying parameters for identifying a first source and a second source, to set a status value indicative of whether comparison of the first source and the second source (col 5 lines 52-56 and col 6 line 67-col 7 line 13: the CMPXCHG instruction is a checking instruction that specifies parameters for identifying SRC1 and SRC2 and sets a flag or value in a register to indicate the comparison).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the architecture of Grocutt to support a single instruction that compares a first and second value and places the result of the comparison into a register as taught by an analogous instruction in Mittal such that the operations 180 and 190 in Fig. 12 of Grocutt for identifying and comparing two regions to determine if two addresses correspond to the same memory attribute entry would be performed by a single instruction which has the same inputs and outputs as 180 and 190 in Fig. 12 of Grocutt. One of ordinary skill in the art would have been motivated to make this modification to obtain the benefit of complex instruction sets (Mittal col 7 lines 50-51) which would include the benefit of reducing code size by supporting more operations in a single instruction.
	Alternatively, even absent the teaching of Mittal, the examiner notes that Grocutt’s low-level operations 180 and 190 already correspond to all functionality set forth in claim 1, noting that the IF statement 190 necessarily sets at least one status value based on a comparison of various parameters, but operations 180-190 are not taught as performing the claimed functionality with a single instruction. 
However, Wikipedia teaches executing several low-level operations within a single instruction (paragraph 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the operations 180 and 190 of Grocutt to be performed within a single instruction as taught by Wikipedia. One of ordinary skill in the art would have been motivated to make this modification to enhance code density which would result in smaller program sizes and fewer memory accesses (Wikipedia “Incitements and benefits” section).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Grocutt US 2015/0227462 in view of Mittal et al. US 5,889,983 (hereinafter, Mittal) or Wikipedia, and Van Dyke US 7,932,912.
	Regarding claim 2, Grocutt in view of Mittal/Wikipedia teaches: 
2. The apparatus according to claim 1, 
	Grocutt in view of Mittal/Wikipedia does not explicitly teach: 
in which the memory attribute checking circuitry is configured to permit said variable size to be a number of bytes other than a power of 2.
	However, Van Dyke teaches: 
to permit said a variable size of an address region to be a number of bytes other than a power of 2 (col 5 lines 34-37: the size of the virtual address space can be either a power of two  or a non-power of two)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the memory attribute unit of Grocutt to permit the address regions to be a number of bytes other than a power of 2 as taught by Van Dyke in addition to permitting the address regions to be a power of two. One of ordinary skill in the art would have been motivated to make this modification to increase the flexibility of the memory attribute unit by allowing it to support more sizing options. 

	Regarding claim 3, Grocutt in view of Mittal/Wikipedia teaches:
3. The apparatus according to claim 1, 
	Grocutt in view of Mittal/Wikipedia does not explicitly teach:
in which the processing circuitry is configured to permit a difference between said first address and said second address to be a number of bytes other than a power of 2 (Grocutt [0116]: the first address ADDR[0] and the second address ADDR[N] are independently loaded into R1 and R2 respectively, and there is no requirement that ADDR[] be a power of two or align with the storage regions, which indicates that the difference between the first address and the second address are permitted by the processing circuitry to be a number of bytes other than a power of two).
	However, Van Dyke teaches: 
to permit a difference between a first address and a second address to be a number of bytes other than a power of 2 (col 5 lines 34-37: the size of the virtual address space, i.e. the difference between the first and last address of the virtual address space, can be either a power of two or a non-power of two)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the memory attribute unit of Grocutt to permit the address regions to be a number of bytes other than a power of 2 as taught by Van Dyke in addition to permitting the address regions to be a power of two, and to modify the processing circuitry of Grocutt in view of Mittal/Wikipedia to permit the difference between the first and second address of the range checking instruction to be other than a power of two. One of ordinary skill in the art would have been motivated to modify the memory attribute unit to permit non-power of two address regions to increase the flexibility of the memory attribute unit by allowing it to support more sizing options for address regions. Further, one of ordinary skill in the art would have been motivated to modify the range checking instruction of Grocutt in view of Mittal/Wikipedia to permit a non-power of two difference to increase flexibility of the range checking instruction by allowing the instruction to be used for any two addresses instead of only addresses that have a power of two difference.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grocutt US 2015/0227462 in view of Mittal et al. US 5,889,983 (hereinafter, Mittal) or Wikipedia, and Stephens GB 2543302A.
	Regarding claim 5, Grocutt in view of Mittal/Wikipedia teaches:
5. The apparatus according to claim 4, 
	Grocutt in view of Mittal/Wikipedia does not teach:
in which the offset is specified as a multiple and a size value, in which: 
one of the multiple and the size value is a variable parameter specified by the range checking instruction, and 
the other of the multiple and the size value is one of: 
a fixed value; an immediate value specified by the range checking instruction; and a value stored in a register specified by the range checking instruction.
	However, Stephens teaches:
an offset is specified as a multiple and a size value (page 12 paragraph 2: an immediate offset may be specified as an immediate value and a block size which is a multiple of two since it may be a power of two), in which: 
one of the multiple and the size value is a variable parameter specified by an instruction (page 12 paragraph 2: the immediate value imm is a variable parameter specified in the immediate of the instruction), and 
the other of the multiple and the size value is one of: 
a fixed value (page 7 lines 21-30: the block size SB is fixed since each of its parameters may be fixed page 12 paragraph 2); 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the offset of the range checking instruction of Grocutt in view of Mittal/Wikipedia to be specified as an immediate and a block size as taught by Stephens. One of ordinary skill in the art would have been motivated to make this modification to reduce the number of bits required for encoding large offsets (Stephens page 12 paragraph 1). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grocutt US 2015/0227462 in view of Mittal et al. US 5,889,983 (hereinafter, Mittal) or Wikipedia, and Christie US 6,009,512.
	Regarding claim 8, Grocutt in view of Mittal/Wikipedia teaches:
8. The apparatus according to claim 1, 
	Although Grocutt teaches performing a conditional branch based on the comparison of region identifications (Fig. 12 190), Grocutt in view of Mittal/Wikipedia does not teach:
a control register to store at least one condition status indication indicative of a property of a result of a previous condition status indicator producing instruction; in which: 
in response to a conditional instruction, the instruction decoder is configured to control the processing circuitry to perform a conditional operation conditional on whether the at least one condition status indication stored in the control register satisfies a test condition; and 
in response to the range checking instruction, the instruction decoder is configured to control the processing circuitry to set said status value by updating at least one of said at least one condition status indication in the control register.
	However, Christie teaches:
a control register to store at least one condition status indication indicative of a property of a result of a previous condition status indicator producing instruction (col 2 lines 36-46: the EFLAGS register is a control register that stores status flags, i.e. at least one condition status, indicative of the results of arithmetic operations, i.e. a previous condition status indicator producing instruction); in which: 
in response to a conditional instruction, perform a conditional operation conditional on whether the at least one condition status indication stored in the control register satisfies a test condition (col 3 lines 1-10: in response to a conditional jump instruction a jump is performed conditional on whether the status flag in the EFLAGS register satisfies the condition code, i.e. a test condition); and 
in response to an instruction, set a status value by updating at least one of said at least one condition status indication in the control register (col 2 line 65- col 3 line 1: an instruction/operation is performed which causes the EFLAGS status bits to be updated).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the function bob of Grocutt to execute dependent on a status indication in a control register as taught by Christie, such that the conditional branch instruction 200 executes dependent on the status value output by the range checking instruction and stored in an EFLAGS control register in the combination and dependent on instructions that produce the other conditions of 190. One of ordinary skill in the art would have been motivated to make this modification because storing status values in a control register would allow for indicating a variety of statuses in a single storage location which would simplify storing and retrieval of status values compared to an implementation which may use different registers for storing status values. 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grocutt US 2015/0227462 in view of Mittal et al. US 5,889,983 (hereinafter, Mittal) or Wikipedia, and Gupta et al. US 6,343,375 (hereinafter, Gupta)
	Regarding claim 21, Grocutt in view of Mittal/Wikipedia teaches:
21. The apparatus according to claim 1, 
	Grocutt in view of Mittal/Wikipedia, as currently mapped, does not teach:
an encoding of the range checking instruction constrains the first address to be lower than the second address.
	However, Gupta teaches a valid array is defined by a lower and upper bound and an array is out of bounds for references that are not within the valid range of indices (col 1 lines 21-38).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the start address of the range checking instruction of Grocutt in view of Mittal to be constrained to be lower than the end address such that the start and end address define a valid array, since Gupta teaches an array is defined by a lower bound and an upper bound. One of ordinary skill in the art would have been motivated to make this modification to ensure valid references to arrays (Gupta col 1 lines 33-36) which would avoid errors due to accessing an array out of bounds. 
	
	Regarding claim 22, Grocutt in view of Mittal/Wikipedia teaches:
22. The apparatus according to claim 1, in which in response to a check the processing circuitry is configured to signal a fault (Grocutt [0116]: a processing fault or error is signaled in response to a check on the start and end address failing)
Grocutt in view of Mittal/Wikipedia does not teach:
in which in response to a range checking instruction for which the second address is lower than the first address the processing circuitry is configured to perform at least one of: 
signal a fault; and
return the status value indicating that the first address and second address do not correspond to the same memory attribute entry.
	However, Gupta teaches an array is out of bounds for references that are not within the valid range of indices (col 1 lines 21-38).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fault signaling of Grocutt in view of Mittal to signal a fault when a reference to an array is out of bounds as taught by Gupta such that when the end address of the range checking instruction is lower than the start address a fault would be signaled. One of ordinary skill in the art would have been motivated to make this modification to ensure valid references to arrays (Gupta col 1 lines 33-36) which would avoid errors due to accessing an array out of bounds. 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Grocutt US 2015/0227462 in view of Mittal et al. US 5,889,983 (hereinafter, Mittal) or Wikipedia, and “ARMISS: An Instruction Set Simulator for the ARM Architecture” (hereinafter, Lv).
	Regarding claim 24, Grocutt teaches:
24. An apparatus comprising: 
instruction decoding program logic to decode instructions of the target code and control the host data processing apparatus to perform data processing in response to the decoded instructions ([0071]: host data processing apparatus 4 is controlled to perform data processing using the execute stage 14 in response to the decoded instructions of target code from decoding program logic in decoding stage 12); and 
memory attribute checking program logic (Fig. 1 memory attribute unit 7) to check whether a memory access request triggered by the decoded instructions of the target code satisfies access permissions specified in a plurality of memory attribute entries ([0070]: the comparison of the target address of a memory request to the address ranges defined for each of the storage regions 9 is a check of whether the memory access corresponding to the target address satisfies the access permissions specified in the storage regions), each memory attribute entry specifying access permissions for a corresponding address region of variable size within a simulated address space simulated by the instruction execution environment ([0069]-[0070]: each storage region 9 includes attributes, i.e. access permissions, for an address range of arbitrary/variable size within an address space visible to the processing circuitry and memory attribute unit, i.e. simulated by the execution environment); in which: 
in response to instructions specifying address identifying parameters for identifying a first address and a second address ([0116]: the instructions 180 specify R1 and R2, i.e. address identifying parameters, for identifying a first address ADDR[0] in R1 and a second address ADDR[N] in R2), the instruction decoding program logic is configured to control the host data processing apparatus ([0071]: the decoder in the decode stage decodes instruction to control the processing circuitry to execute those instructions) to set, in at least one software-accessible storage location accessible to at least one type of instruction supported by the instruction decoder, a status value indicative of whether the first address and the second address correspond to the same memory attribute entry  ([0116]: since the determination at 190 is used at 200, a status value indicative of the comparison at 190 would have to be stored in a location that is accessible to the instruction performed at 200).
	While Grocutt teaches a region identifying instruction which returns a region identification ([0081]) and comparing the region identifications to determine whether a first address and second address correspond to the same memory attribute entry ([0116]), Grocutt does not explicitly teach:
	A computer program for controlling a host data processing apparatus to provide an instruction execution environment for execution of instructions of target code; the computer program comprising: 
		instruction decoding program logic;
memory attribute checking program logic;
in response to a range checking instruction specifying address identifying parameters for identifying a first address and a second address, the instruction decoding program logic is configured to control the host data processing apparatus to set, in at least one software-accessible storage location accessible to at least one type of instruction supported for decoding by the instruction decoding program logic, a status value indicative of whether the first address and the second address correspond to the same memory attribute entry.
	However, Mittal teaches:
in response to a checking instruction specifying identifying parameters for identifying a first source and a second source, to set a status value indicative of whether comparison of the first source and the second source (col 5 lines 52-56 and col 6 line 67-col 7 line 13: the CMPXCHG instruction is a checking instruction that specifies parameters for identifying SRC1 and SRC2 and sets a flag or value in a register to indicate the comparison).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the architecture of Grocutt to support a single instruction that compares a first and second value and places the result of the comparison into a register as taught by an analogous instruction in Mittal such that the operations 180 and 190 in Fig. 12 of Grocutt for identifying and comparing two regions to determine if two addresses correspond to the same memory attribute entry would be performed by a single instruction which has the same inputs and outputs as 180 and 190 in Fig. 12 of Grocutt. One of ordinary skill in the art would have been motivated to make this modification to obtain the benefit of complex instruction sets (Mittal col 7 lines 50-51) which would include the benefit of reducing code size by supporting more operations in a single instruction.
	Alternatively, even absent the teaching of Mittal, the examiner notes that Grocutt’s low-level operations 180 and 190 already correspond to all functionality set forth in claim 1, noting that the IF statement 190 necessarily sets at least one status value based on a comparison of various parameters, but operations 180-190 are not taught as performing the claimed functionality with a single instruction. 
However, Wikipedia teaches executing several low-level operations within a single instruction (paragraph 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the operations 180 and 190 of Grocutt to be performed within a single instruction as taught by Wikipedia. One of ordinary skill in the art would have been motivated to make this modification to enhance code density which would result in smaller program sizes and fewer memory accesses (Wikipedia “Incitements and benefits” section).
Further, Lv teaches an instruction set simulator that simulates the execution of a source ISA on a target ISA (page 548 section 1 paragraph 3), where the instruction set simulator is a hardware simulator that models the internal behaviors of a processor (page 549 section 2.1 paragraphs 1-2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Grocutt in view of Mittal to be simulated by an instruction set simulator on a target ISA as taught by Lv such that the simulation is a computer program that controls a host apparatus to provide an instruction execution environment for executing instructions of target code, where the simulation/computer program includes instruction decoding program logic and memory attribute checking program logic. One of ordinary skill in the art would have been motivated to make this modification to test and verify the instructions of Grocutt for hardware platforms that are not ready which would yield the benefit of shortening the design cycle (Lv page 548 section 1 paragraph 4)

	Regarding claim 25, Grocutt in view of Mittal/Wikipedia teaches: 
25. A computer-readable storage medium storing the computer program of claim 24 (Grocutt [0071]: data store 6 is computer readable storage storing instructions of the program).


Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, processing circuitry that has a plurality of security domains, within each domain the processor is configured to operate in one of a plurality of modes and in one of a plurality of privilege levels; and the instruction decoder is configured to support at least one of the four variants of the range checking instruction as described in claim 11, or a single instruction which sets a first status value indicative of whether a first address and second address correspond to the same entry in a first plurality of entries and which sets a second status value indicative of whether the first address and second address correspond to the same entry in a second plurality of entries as described in claim 13.
Grocutt (US 2015/0227462) was found to be the closest prior art of record, however, while Grocutt teaches a plurality of security domains each configured to operate in one of a plurality of privilege levels, see Fig. 5, Grocutt does not teach each security domain is configured to operate in one of a plurality of modes in addition to one of a plurality of privilege levels, while supporting any of the four variants of the range checking instruction described in the claim. Claim 12 is objected to as being allowable based on its dependence from claim 11. Further, while Grocutt teaches having a first and second memory attribute unit, see [0055], and setting a status value indicative of whether a first address and second address correspond to the same entry in a plurality of memory attribute entries, see [0116] and Fig. 12, Grocutt does not teach a single instruction that would set a first status value indicative of the correspondence in a first plurality of memory attribute entries and a second status value indicative of the correspondence in a second plurality of memory attribute entries.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183


/David J. Huisman/Primary Examiner, Art Unit 2183